Citation Nr: 0934159	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  06-21 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU), prior to January 29, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from August 1964 to August 1970, to include tours of combat 
duty in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA), which 
denied entitlement to TDIU.

When this claim was previously before the Board in October 
2008, the issue of entitlement to TDIU was remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for further evidentiary development.  While on remand, 
entitlement to a schedular 100 percent rating for PTSD was 
granted, effective January 29, 2009.  That decision renders 
moot the claim of entitlement to TDIU since January 29, 2009, 
and hence the issue above has been recharacterized.  All 
requested action on remand having been accomplished, the 
claim is now returned to the Board for additional appellate 
consideration.

The Board notes that the October 2008 Board decision also 
denied service connection for cardiovascular disease, to 
include as secondary to type II diabetes mellitus or 
posttraumatic stress disorder (PTSD).  No further issue 
remains on appeal with regard to that matter.  

Recent VA examinations indicate a worsening of diabetic 
neuropathy symptoms; this matter is referred to the RO for 
appropriate action, as a VA examination may constitute a 
claim for increased evaluation.  38 C.F.R. § 3.157.


FINDINGS OF FACT

1.  Prior to January 29, 2009, the Veteran was service 
connected for the following disabilities:  PTSD, rated 50 
percent disabling form September 11, 2003; type II diabetes 
mellitus, rated 20 percent disabling from May 8, 2001; 
residuals of a shrapnel wound of the left calf, rated 10 
percent disabling from August 7, 1970; right foot diabetic 
neuropathy, rated 10 percent disabling from December 4, 2007; 
and transient ischemic attacks, rated 0 percent disabling 
from September 11, 2003.

2.  The Veteran's combined service connected evaluations were 
10 percent form August 7, 1970, 30 percent from May 8, 2001; 
60 percent from September 11, 2003; and 70 percent from 
December 4, 2007.

3.  Prior to January 29, 2009, the Veteran's service 
connected disabilities are shown to have prevented him from 
pursuing his usual occupation as a truck driver, but they did 
not preclude him from obtaining or retaining substantially 
gainful employment in a different field.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are not met at any time 
prior to January 29, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.16, 4.18 
(2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

In this case, legally adequate notice was provided to the 
veteran in July 2005 and November 2007 correspondence.  The 
first letter informed the Veteran of the elements of a claim 
for TDIU, described the evidence and information required to 
substantiate the claim, and set forth the respective duties 
of VA and the Veteran in obtaining such.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Notice regarding general VA policies and 
practices in assigning effective dates and disability 
evaluations was provided to the Veteran in the November 2007 
correspondence.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Board recognizes that fully compliant notice to 
this Veteran was provided in two separate communications, but 
there is no requirement that notice take place in a single 
letter or correspondence.  A multipart notice suffices so 
long as the notice affords the claimant understandable 
information and a meaningful opportunity to participate in 
the claims process.  Mayfield v. Nicholson, 444 F.3d 1328 at 
1333 (Fed. Cir. 2006).  The Veteran has demonstrated his 
understanding of the process and applicable laws and 
regulations in his submission of evidence and argument.  See 
Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005) 
(holding that actual knowledge of what is needed to 
substantiate a claim prior to adjudication by the Board 
provides a meaningful opportunity to participate in the 
adjudication process).  

While notice was not provided prior to the initial 
adjudication of the claim, such error in timing is harmless, 
given the repeated readjudication of the claim in a statement 
of the case and supplemental statements of the case during 
the appellate process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Adjudication of the claim may proceed at 
this time without prejudice to the Veteran.

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
has associated with the claims file VA treatment records and 
medical records relied upon by the Social Security 
Administration (SSA).  The Veteran has submitted, or VA has 
obtained on his behalf, medical records from a number of 
private care providers.  Several VA examinations have been 
provided, and medical opinions obtained; the most recent 
examinations were conducted in January 2009.  Neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Entitlement to TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Basic schedular eligibility requirements for TDIU are met 
where a veteran has a single service connected disability 
rated 60 percent disabling, or a combined evaluation of 70 
percent or more, with at least one disability rated 40 
percent or more.  38 C.F.R. § 4.16(a).  If a Veteran does not 
meet the basic schedular eligibility requirements, however, 
entitlement to TDIU may still be established.  If VA 
determines that a veteran is actually unemployable and does 
not meet the schedular requirements, the case may be referred 
to the Director of Compensation and Pension Services for a 
grant of extraschedular entitlement.  38 C.F.R. § 4.16(b).

In this case, the Veteran met the basic schedular eligibility 
requirements as of September 11, 2003.  As of  that date, he 
was entitled to service connection for residuals of a 
shrapnel wound of the left calf rated 10 percent disabling, 
and for PTSD rated 50 percent disabling; these combined to 60 
percent.  Under 38 C.F.R. § 4.16(a)(2) or (a)(4), these count 
as a "single disability" for purposes of determining 
schedular eligibility.  Both arose from common etiology, 
combat, or were incurred in action.  Prior to September 11, 
2003, extraschedular evaluation would be required.

In either instance, the true question before the Board is 
whether, regardless of the assigned disability evaluations, 
service connected disabilities alone rendered the Veteran 
unemployable.

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  

Entitlement to TDIU is shown where a veteran cannot obtain or 
retain substantially gainful employment due to service 
connected disabilities.  "Substantially gainful employment" 
is that employment "which is ordinarily followed by the 
nondisabled to earn their livelihood with earnings common to 
the particular occupation in the community where the veteran 
resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  
As further provided by 38 C.F.R. § 4.16(a), "Marginal 
employment shall not be considered substantially gainful 
employment."  

In Moore, 1 Vet. App. at 359, the Court of Appeals for 
Veterans Claims (Court) further discussed the meaning of 
"substantially gainful employment."  The Court noted the 
following standard announced by the United States Court of 
Appeals for the Federal Circuit in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits. The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant. 

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

It is the Veteran's contention that the evidence of record 
clearly establishes that as of August 2003, his service 
connected disabilities prevented him from continuing to work 
as a truck driver.  Transient ischemic attacks (TIAs) caused 
him to black out or lose control at unpredictable times, as 
did the presence of diabetes.  Moreover, the medications he 
took for his various service connected disabilities made him 
legally ineligible to drive commercially.

The Board agrees with the Veteran.  The medical and lay 
evidence of record very clearly establishes that due to 
service connected disabilities, the Veteran could no longer 
be employed as a commercial truck driver.  In August 2003, 
Ms. DAG, a VA nurse, as a representative of the Neurology 
Department and based upon the findings of treating 
physicians, stated due to his damaged vision, fatigue, and 
nerve palsy, as well as the risk of further TIAs, the Veteran 
was a danger to himself and others, and could not engage in 
driving.  While she also noted that nonservice connected 
cardiac disabilities also played a role in the Veteran's 
inability to work, she made clear that the service connected 
disabilities alone prevented the veteran from working at his 
usual job.  Subsequent VA and private treatment records in 
fact document additional TIAs which caused at least temporary 
confusion, disorientation, palsy or paralysis, slurred 
speech, or blurred vision.  He has continued to take 
medications, in particular for treatment of PTSD related 
anxiety, which preclude employment as a driver.

Unfortunately, the question is not whether service connected 
disabilities prevent the Veteran from working at his usual 
employment, but whether they prevent him from obtaining or 
retaining any employment.  In this case, the lay and medical 
evidence of record fails to establish that service connected 
disabilities alone prevented the Veteran from obtaining or 
retaining substantially gainful employment in any field prior 
to January 29, 2009.

As noted above, in the August 2003 statement, Ms. DAG 
indicated that the Veteran's neurological manifestations of 
service connected disabilities prevented him from driving.  
She also indicated in that statement that his cardiac 
disabilities had an impact on his occupational functioning.  
In a report to a county social services department, also 
dated in August 2003, Ms. DAG stated that the Veteran was 
permanently precluded from returning to his prior employment, 
or from engaging "in any work or training."  She specified 
that the Veteran's "cardiac and neurological condition 
preclude working."  VA treatment records from 2003 to the 
present detail a progressively worsening cardiac condition, 
with pacemaker implantation and several episodes of 
congestive heart failure.  None of these problems are service 
connected.

In February 2004, a number of VA examinations were conducted.  
One examiner commented that service connected diabetes 
mellitus did not cause any "specific interference with daily 
functions."  The Veteran also underwent a psychiatric 
examination.  He complained of anxiety and trouble sleeping.  
He had nightmares one or two times a week, and frequent 
intrusive thoughts.  He was uncomfortable with crowds, and 
hence avoided them.  He did socialize with friends and attend 
church, and had hobbies.  He was close to his family.  The 
examiner commented that the Veteran had "impaired 
interpersonal relationships.  He is irritable, anxious, and 
[has] some difficulty getting along with others, which all 
result in difficulty with employment but do not in and off 
themselves preclude employment."

VA examinations were again conducted in April 2005.  During 
the psychiatric examination, the Veteran reported that he had 
stopped drinking heavily a year prior.  He had nightmares 
three times a month, and frequent bad dreams.  He continued 
to be uncomfortable in crowds and avoided them.  He was short 
tempered.  The Veteran reported that he had to stop working a 
as truck driver due to TIAs; he no longer had a license.  He 
did do limited chores around the house, but his physical 
health was poor.  The Veteran described "some social 
relationships," but stated that he did not have a lot of 
recreational or leisure pursuits.  He was close to his 
family.  Again, the examiner did not specifically comment on 
his occupational capacity.

At a December 2007 VA examination, the examiner did not 
specifically comment on the diabetes' impact on occupational 
functioning, but he did note moderate impairment of the 
Veteran's daily activities, with severe impairment of tasks 
such as exercising and sports.  The examiner also commented 
that TIAs and PTSD had caused the Veteran's retirement.  He 
did note the presence of cardiovascular disease, but did not 
indicate that it had any role in the Veteran's retirement in 
August 2003.

Most recently, VA examinations were performed in January 
2009.  Diabetic neuropathy was diagnosed in both feet, 
manifested by numbness and a "pins and needles" feeling.  
Impairment was purely sensory.  Balance and strength were 
impaired, but the examiner attributed this to nonservice 
connected cardiac and respiratory disabilities.  He also 
commented that the neuropathy was "not severe enough to 
effect employment or daily living.  Diabetes and cardiac 
disease are primary sources of disability."

At the January 2009 psychiatric examination, the Veteran 
reported that he was told his congestive heart failure was 
terminal, and he had two years to live.  He was declined for 
a heart transplant.  He had a good relationship with his 
wife, who had been diagnosed with colon cancer; he had become 
her caregiver in a reversal of roles.  He also reported a 
"great relationship" with his children.  He maintained some 
friendships, and was very close to one man in particular.  He 
did not socialize much, and preferred to be alone.  Since his 
wife's illness, he had not done as much socializing.  He did 
not like being around crowds of people "because he can't 
follow what they are all doing."  On interview, he was happy 
and friendly, and there were no communication or behavioral 
deficits.  He reported nightmares each night, and stated that 
he had occasional panic attacks since 2005.  The Veteran took 
medication instead of using alcohol for symptom control, as 
he had in the past.  His and his wife's health had 
exacerbated PTSD symptoms.  The Veteran stated that he had 
retired in August 2003 due to diabetes, a heart condition, 
and TIAs.  He also stated that he could not work as a driver 
because of his PTSD medications.  The examiner opined that 
the Veteran was not able to obtain or retain substantially 
gainful employment due to PTSD; specifically, his medications 
precluded him from performing his usual occupation of truck 
driver, and his irritability and dislike of groups prevented 
him from succeeding in other settings.  The examiner also 
stated that the veteran was not a candidate for vocational 
rehabilitation, due to his multiple health problems.  

A VA diabetes examination was also performed in January 2009.  
The Veteran used insulin more than once a day, and followed a 
restricted diet.  His activities were not regulated.  The 
examiner noted the history of TIAs and stroke, with resultant 
facial palsy.  The examiner cited a September 2008 cardiac 
examination, which stated that the Veteran's cardiac 
disability and diabetes disqualified him from truck driving 
duties.  The January 2009 examiner opined that the Veteran 
was unable to work in his usual occupation due to diabetes 
and TIAs, as Federal rules prohibited it.

The Board finds that prior to the January 2009 VA 
examinations, there was insufficient evidence of record to 
establish that the Veteran was unable to obtain or retain any 
substantially gainful employment due to service connected 
disabilities.  Doctors have agreed, and the Veteran does not 
dispute, that there is fairly minor occupational impairment 
from peripheral neuropathy.  No impairment from residuals of 
the left calf shrapnel wound is shown or alleged, either.  
The service connected disabilities of PTSD, diabetes, and 
TIAs, have resulted in the inability to work as a truck 
driver.  They are not shown, however, to prevent the 
Veteran's employment in a different work environment.  The 
impairment from those disabilities, causing him to be in 
danger of hurting himself or others while at the wheel, would 
have little to no impact in an office environment, or even in 
a job such as custodian.  Doctors repeatedly note that it is 
a specific occupational task-driving a truck-which is 
prevented by service connected disabilities.  In relation to 
his service connected disabilities, there is little to no 
cognitive or physical impairment.  The Veteran could perform 
other occupational tasks in light of his service connected 
disabilities.  Many of these roles would be unskilled, or 
require only the most basic of training, and hence the 
Veteran's education level and past job history are not 
impediments.  The Veteran is not unemployable due to service 
connected disability prior to January 29, 2009.

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to TDIU prior to January 29, 2009, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


